Citation Nr: 1401402	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for anemia. 


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to September 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims files. 

The Board remanded this issue in May 2012 for additional development.  It has since been returned to the Board for further appellate action.

The Veteran's claim of entitlement to service connection for major depressive disorder was granted by the RO in a December 2012 rating decision.  That issue is no longer before the Board as the Veteran has been granted the full benefit sought.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


REMAND

Regarding his service-connected anemia, in July 2012 the Veteran submitted documentation authorizing VA to obtain private treatment records from W.F., M.D. for the period of 2005 through 2009.  Although treatment records from such physician dated in 2007 through March 2008 were previously associated with the record in 2008, there is no indication that the originating agency attempted to obtain records dated in 2005, 2006, or March 2008 through 2009, as per the Veteran's request.  As the aforementioned private treatment records are potentially relevant to the claim for an initial increased rating, further development to obtain these records is in order.  

Finally, ongoing VA outpatient treatment records from VA Medical Centers in Miami, Florida and Broward County, Florida should also be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must undertake all necessary development to obtain and associate with the record all outstanding records of pertinent medical treatment, to include any pertinent VA treatment records from the VA Medical Center in Miami Florida, as well as Broward County, Florida for the period since July 2013, as well as all private treatment records from W.F., M.D. dated from 2005 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record, and the Veteran and her representative so notified. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 	

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

